Citation Nr: 0733404	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  06-29 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The veteran served on active duty from May 1951 to May 1955.  
The veteran died in April 2003.  The appellant is the 
veteran's surviving spouse.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  

The appellant appeared and testified in July 2007 at a 
personal hearing before the undersigned Acting Veterans' Law 
Judge sitting at Huntington, West Virginia.  A transcript of 
the hearing is associated with the claims file. 


FINDINGS OF FACT

1.  The veteran died on April [redacted], 2003; the immediate cause 
of death was listed as multiple myeloma with metastatic 
disease that was due to hypertension. 

2.  The appellant was married to the veteran at the time of 
his death.

3.  At the time of his death, the veteran was not service-
connected for any disability. 

4.  The weight of the evidence shows that the veteran was not 
exposed to ionizing radiation during service; the veteran was 
not in Nagasaki, Japan, from August 6, 1945 to July 1, 1946; 
and that the veteran's multiple myeloma with metastatic 
disease and hypertension were not related to active duty 
service.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.307, 3.309, 3.312 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

A VA notice and duty to assist letter dated in March 2005 
satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159, as the letter informed the appellant of 
what evidence was needed to establish the benefits sought, 
including medical evidence to link the cause of the veteran's 
death and a service-connected disability or service, of what 
VA would do or had done, and what evidence she should 
provide, informed the appellant that it was her 
responsibility to make sure that VA received all requested 
records that are not in the possession of a Federal 
department or agency necessary to support her claim, and 
specifically asked the appellant to send in any evidence in 
her possession that pertained to her claim.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, because this claim is being denied in this 
Board decision, no effective date will be assigned.  Thus, 
the Board finds that there can be no possibility of any 
prejudice to the appellant under the holding in Dingess.  The 
appellant and her representative have not alleged any 
prejudice with respect to the timing of the notification, nor 
has any been shown.

Service medical records, service personnel records, various 
private treatment records, and other lay statements and 
personal hearing testimony by the appellant have been 
associated with the record.  The Board finds that VA has 
obtained, or made reasonable efforts to obtain, all evidence 
that might be relevant to the issue on appeal, and that VA 
has satisfied the duty to assist.  

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of her claim, 
including by personal hearing testimony and argument 
submitted by her representative.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide the appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).



Service Connection for the Cause of Death

To establish service connection for the cause of the 
veteran's death, evidence must be presented that links the 
fatal disease to a period of military service or an already 
service-connected disability.  See 38 U.S.C.A. § 1310; 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.312; Ruiz v. Gober, 10 Vet. 
App. 352 (1997).  In short, the evidence must show that a 
service-connected disability was either the principal cause 
or a contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must alone or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that it combined to cause 
death, or that it aided or lent assistance to the production 
of death, that is, that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

The appellant contends in writing and personal hearing 
testimony that the veteran was exposed to ionizing radiation 
during service when, seven years after the atomic bombing of 
Nagasaki, Japan, the veteran's ship was stationed in 
Nagasaki, and the veteran went ashore in Nagasaki.  Through 
her representative, the appellant contends that the veteran's 
visit to Nagasaki several years after the atomic bomb 
explosion constituted radiation exposure so the veteran's 
death due to multiple myelomas should be considered as a 
presumptive disease that caused the veteran's death.  The 
appellant's representative also asserts without any basis 
that the veteran's myeloma manifested to a compensable degree 
within one year of the veteran's discharge from service. 

The evidence shows that the veteran died on April [redacted], 2003.  
The Certificate of Death listed the immediate cause of death 
as multiple myeloma with metastatic disease, with 
hypertension listed as an underlying cause of death, that is, 
as leading to the immediate cause of death.  The appellant 
was married to the veteran at the time of his death.  At the 
time of his death, the veteran was not service-connected for 
any disability. 

Service personnel records show that the veteran served aboard 
the USS Wisconsin and the USS Missouri from 1951 to 1955.  
Service personnel records do not show that the veteran was in 
Nagasaki, Japan, from August 6, 1945 to July 1, 1946, or 
otherwise participated in atomic bomb testing during service.  

Post-service private treatment records from Tri State Medical 
Center, St. Mary's Hospital, and Cabell Huntington Hospital 
show that the veteran was treated for the multiple myelomas 
that were the cause of his death.  These treatment records 
show that the veteran was treated for symptoms beginning in 
2000 that were diagnosed in 2001 as multiple myeloma, and 
were subsequently treated until the veteran's death in April 
2003. 

At a personal hearing in July 2007 before the undersigned 
Acting Veterans' Law Judge sitting at Huntington, West 
Virginia, the appellant testified that the veteran had served 
in the Navy, had been stationed aboard the USS Wisconsin, 
that the ship docked in Japan, and the veteran went on 
liberty in Japan for an unknown period of time; that after 
service the veteran worked as a machine foreman for 32 years, 
making glass, but was not exposed to radiation; and she was 
not aware that the veteran had participated in any above-
ground atomic bomb testing in the Pacific during service in 
the 1950s.  

After a review of the evidence of record, the Board finds 
that the weight of the evidence demonstrates that the veteran 
was not exposed to ionizing radiation during service.  The 
evidence shows that the veteran's ship visited Nagasaki, 
Japan, several years after the atomic explosion.  The 
presumptive period of exposure to ionizing radiation based on 
occupation in Nagasaki, Japan, was from August 6, 1945 to 
July 1, 1946.  The appellant does not contend, and the 
evidence does not show, that the veteran was in Nagasaki at 
any time during the presumptive period.  The appellant only 
contends that the veteran was in Nagasaki in the 1950s, which 
is several years after the expiration of the presumptive 
period that ended July 1, 1946.  The evidence does not 
otherwise show that the veteran participated in any above-
ground atomic bomb testing in the Pacific during his active 
duty service from May 1951 to May 1955, so the veteran was 
not a "radiation-exposed veteran" as defined by VA 
regulations.  38 C.F.R. § 3.309(d)(3) (2007).  Because the 
veteran was not exposed to ionizing radiation during service, 
the presumptive provisions for diseases that include multiple 
myeloma as due to exposure to ionizing radiation in service 
are not applicable.  38 C.F.R. §§ 3.307, 3.309(d)(2)(ix) 
(2007).  

The Board further finds that the veteran's multiple myeloma 
with metastatic disease and hypertension were not related to 
active duty service.  Notwithstanding the appellant's 
assertion that doctors related the veteran's terminal 
multiple myelomas to radiation exposure in service, no such 
medical opinion is of record.  In addition, any such opinion 
would be of no probative value because it would be based on 
an inaccurate history of in-service radiation exposure, a 
fact that a preponderance of the evidence demonstrates did 
not occur.  While an examiner can render a current diagnosis 
based upon his examination of the veteran, the Court has held 
that without a thorough review of the record, an opinion 
regarding the etiology of the underlying condition can be no 
better than the facts alleged by the veteran.  Swan v. Brown, 
5 Vet. App. 229, 233 (1993).  In effect, it is mere 
speculation.  See Black v. Brown, 5 Vet. App. 177, 180 
(1993).  Moreover, an opinion based upon an inaccurate 
factual premise has no probative value.  Reonal v. Brown, 5 
Vet. App. 458, 461 (1993).  

In addition, because there is no competent evidence that the 
veteran's multiple myeloma manifested to a compensable degree 
within one year of his service separation in May 1955, the 
one year presumptive provision for "chronic" disease does 
not apply.  38 C.F.R. § 3.309(a) (2007).  The competent 
medical evidence of record shows that the veteran's symptoms 
began years after service in 2000, and were first diagnosed 
as multiple myeloma in 2001.

With regard to the appellant's assertion and testimony that 
the veteran's multiple myelomas and hypertension are related 
to radiation exposure in service, the Board notes that there 
is no indication that the appellant or her representative 
possesses the requisite knowledge, skill, experience, 
training, or education to qualify as a medical expert for 
their statements to be considered competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay persons 
such as the appellant are competent to testify as to their 
observations of the veteran at any time, and to testify to 
what the veteran may have told them, but they are not 
considered competent to offer medical opinions regarding 
medical causation or medical diagnosis.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  

For these reasons, the Board finds that the weight of the 
competent medical evidence demonstrates that the veteran did 
not have a service-connected disability that substantially or 
materially contributed to cause the veteran's death, or that 
combined to cause death, or that aided or lent assistance to 
the production of death.  


Because a preponderance of the evidence is against the claim 
for service connection for the cause of the veteran's death, 
there is no reasonable doubt to resolve in the appellant's 
favor, and the claim must be denied.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102. 


ORDER

Service connection for the cause of the veteran's death is 
denied.


____________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


